DETAILED ACTION
The Examiner has reconsidered the disclaimer of base claim 1 and believes it can be interpreted as permitting no impurities of genus formula I (the impurity is a compound of formula I in which X is something other than n-C6H13).  Therefore, the reference AVIV, previously indicated as close art and not prior art, is being refashioned as prior art, in light of this new interpretation.  The previous indication that base claim 1 is free of the prior art is rescinded.  Overcoming the following rejections and objections should place this application in condition for allowance.
This action is mailed as a Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/756,944
This Office Action is responsive to the amended claims of November 5, 2021.
Claims 1-3, 6, 9, 11, 13, 16, 18-20, and 24-29 have been examined on the merits.  Claims 1, 11, 13, 18-20, 26, and 28 are currently amended.  Claims 2-3, 24-25, 27, and 29 are original.  Claims 6, 9, and 16 are previously presented.  
Priority
Applicants identify the instant application, Serial #:  16/756,944, filed 04/17/2020, as a national stage entry of PCT/US2018/056641, International Filing Date: 10/19/2018, which claims Priority from U.S. Provisional Application 62/577,868, filed 10/27/2017, and which claims foreign priority to Chinese patent application 201710984500.7, filed 10/20/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The instant claims find support in the U.S. Provisional filed 10/27/2017.  Therefore, the effective filing date of the instant application is October 27, 2017.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 5, 2021.
The Examiner has reviewed the claim amendments and Reply of 11/05/2021.
Applicants revised claim 1 getting rid of the inconsistency thereby rendering moot the indefiniteness rejection of claim 1 (see paragraphs 7-9 in previous Office Action).
Applicants incorporated illustrations of compounds previously only referenced by compound number in the Specification into amended claims 26 and 28 thereby rendering moot the indefiniteness rejection (see paragraph 10 in previous Office Action).
Applicants canceled claims 21 and 30 thereby rendering moot the prior art rejection against these claims (see paragraphs 11-13 in previous Office Action).
Response to Amendments
Specification

The Specification is objected to due to poor resolution of images.  The resolution of Table 1 compounds (pages 15-17) and Table 2 compounds (page 17-21) in the Specification is poor.  Applicants need to greatly enlarge the size of each of these compounds and revise to a higher resolution non-pixelated illustration in which the reader can clearly discern the substituents and ring heteroatoms and single/double bonds of the various illustrated rings.  This objection matches an objection against claims 26 and 28 (below).
Claim Objections
Claim 16 is objected to for inconsistent reference to “step (1)” of base claim 1.  Applicants need to revise to -- step (i) -- in order to match the notation in base claim 1.  This is appropriately objected to and does not need to be rejected (indefiniteness) since there is only one step in base claim 1 and thus “step (1)” from claim 16 is clear.  However, Applicants need to revise claim 16 to match the notation of base claim 1.
Claim 26 and claim 28 are each objected to for very poor resolution of the newly added compounds.
To render this objection moot:  Applicants are asked to (i) increase the size of each compound; and (ii) revise to a higher resolution non-pixelated illustration in which the reader can clearly discern the substituents and ring heteroatoms and single/double bonds of the various illustrated rings.  This objection matches a similar objection against the Specification (above).
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the dimethylheptyl-tetrahydrocannabinol analog”.  There is insufficient antecedent basis for this limitation in the base claim 25.
Claim 28, drawn to “the dimethylheptyl-tetrahydrocannabinol analog”, lacks antecedent basis to “dimethylheptyl-cannabidiol analog” of base claim 25.
As drafted, the artisan does not interpret “the dimethylheptyl-tetrahydrocannabinol analog” from claim 28 as having antecedent basis to “dimethylheptyl-cannabidiol analog” of base claim 25.  This renders the metes and bounds of claim 28 undefined (hence rendering claim 28 indefinite) since the artisan is not certain how “dimethylheptyl-cannabidiol analog” of base claim 25 is the same as “the dimethylheptyl-tetrahydrocannabinol analog” of claim 28.
The Examiner recommends revising claim 28 so that it depends on claim 27 in order to render moot this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28, drawn to “the dimethylheptyl-tetrahydrocannabinol analog” does not further limit claim 25, drawn to “a dimethylheptyl-cannabidiol analog”.  The “tetrahydrocannabinol” of claim 28 is a distinct structural genus from the “cannabidiol” of claim 25 (as evident by the illustrated compounds in claims 26 and 28).  The Examiner recommends revising claim 28 so that it depends on claim 27 in order to render moot this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9, 11, 13, 16, 18, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over:
AVIV (U.S. 2004/0110827 A1).

This rejection is based on the interpretation of base claim 1 in which no impurities of compound (I) (wherein “X” is something other than n-C6H13) are produced by the claim 1 process.

The instant claims are drawn to a method of making compound (4) wherein the method comprises the steps of:


Determining the scope and contents of the prior art:
The reference AVIV teaches a process of making instant compound (4)/AVIV compound (9):  
    PNG
    media_image1.png
    193
    399
    media_image1.png
    Greyscale
 (page 7, Scheme 4, Compound 9 and para [0080]) wherein the method comprises the steps of:
(i) adding a solution containing 2-methyloctan-2-ol 
    PNG
    media_image2.png
    158
    299
    media_image2.png
    Greyscale
 (page 7, Scheme 4; para [0080]) to a methanesulfonic acid solution (page 7, Scheme 4; para [0080]) containing 1,3-dimethoxy-2-hydroxybenzene (AVIV compound 8) 
    PNG
    media_image3.png
    236
    266
    media_image3.png
    Greyscale
 (page 7, Scheme 4; para [0080]:  2,6-dimethoxyphenol compound (8)) to form one or more compounds of instant formula I (AVIV page 7, Scheme 4 compound 9 wherein X is a linear C6alkyl), wherein the one or more compounds of formula I comprise at least 98% instant compound (4)/AVIV compound (9), above, and 0% (which is “less than 2.0%” and thus 100% of product compound 4/AVIV product compound 9, which helps to reject claim 11) compounds of formula I in which instant X is an impurity with a linear or branched C1-10 alkyl other than n-C6H13 (which rejects claim 1 (0% compounds formed with X other than linear C6alkyl) and claim 13) (page 7, Scheme 4 and para [0080]); and 
wherein the solution containing 2-methyloctan-2-ol is added to the methanesulfonic acid solution containing 1,3-dimethoxy-2-hydroxybenzene over the course of at least 1 hour (para [0080] “over a period of 30 hours”) (helps to teach claim 3); and  
wherein step (i) is performed at a temperature of between 20*C and 55*C (para [0080]:  “stirred under argon at 50-55*C”).
Furthermore, claim 18 is taught by the Scheme 4 (page 7) process in which AVIV compound 9 (instant compound 4) is a starting compound in which compound 12 
AVIV compound 12 from Scheme 4 (page 7) is then used to produce dexanabinol 
    PNG
    media_image4.png
    314
    315
    media_image4.png
    Greyscale
 (Scheme 5 on page 8), which teaches claims 24-25, 27, and claim 28 (first compound of last row of page 9 of claims).

Ascertaining the differences between the prior art and the claims at issue:
While AVIV page 7 Scheme 4 and paragraph [0080] teach all the steps of instant claim 1, including use of 1.1 molar equivalents of 2-methyloctan-2-ol (referred to as “compound 7” in para [0080]) (page 7, Scheme 4; para [0080]:  1.1 molar equivalents of compound 7) and use of an unspecified amount of 2,6-dimethoxyphenol compound (8)/1,3-dimethoxy-2-hydroxybenzene (page 7, Scheme 4; para [0080]:  2,6-dimethoxyphenol compound (8)), it does not teach the specific molar equivalents:  1 molar equivalent of 2-methyloctan-2-ol and 1.1 molar equivalents of 1,3-dimethoxy-2-hydroxybenzene as required by instant claim 1.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of compounds of the instant claims and possesses the technical knowledge necessary to make adjustments to the synthetic process of the instant claims.  Said artisan has also reviewed the problems in the art as regards to synthesis of said compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-3, 6, 9, 11, 13, 16, 18, 24-25, and 27-28 are prima facie obvious in light of the teachings of AVIV.
The artisan would be expected before the effective filing date of the claimed invention to experiment with volumes of starting compounds 2-methyloctan-2-ol and 1,3-dimethoxy-2-hydroxybenzene to arrive at the instantly claimed 1 molar equivalent of 2-methyloctan-2-ol and at least 1.1 molar equivalents of 1,3-dimethoxy-2-hydroxybenzene as required by instant claim 1.
The artisan would be motivated to and expected to take the 1.1 molar equivalents of 2-methyloctan-2-ol (AVIV compound 7 per para [0080]) and experiment with the volume of 2-methyloctan-2-ol to arrive at the least amount of starting compound 2-methyloctan-2-ol needed to produce the highest yield of product in the most efficient manner possible.  Similarly, the artisan would be motivated to and expected to take the undisclosed volume of 1,3-dimethoxy-2-hydroxybenzene (AVIV compound 8 per claims 1-2.  Furthermore, the artisan would be motivated to and expected to change the temperature of reaction of 50-55*C (para [0080]) in order to produce the highest yield of product in the most efficient manner possible.  This rejects claim 9.  The highest yield of product formed would therefore be expected to be at least 0.5 kg per claim 16.  MPEP 2144.05(II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  Herein, there is nothing to indicate in the claims or Specification that the temperature of reaction or the specific claimed molar equivalent values are critical.
Furthermore, the artisan would be motivated to and expected to quench step (i) as per instant claim 6 in order to maximize the product formed and minimize impurities formed as any reaction left to run for a long time could produce more impurities than reactions permitted only short time periods to run.  This rejects claim 6.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35  prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 19-20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is objected to for having illustrations with poor resolution.  See “Claim Objections” section, above.
Claims 1-3, 6, 9, 11, 13, 16, 18, 24-25, and 27-28 are not presently allowable as written.
A prior art search was conducted for the process of base claim 1 using Registry and Casreact databases of STN.  This retrieved an applicable prior art reference AVIV (above).  See “SEARCH 6” in enclosed search notes.
An inventor/assignee/owner name search of these results did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625